DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8 and 10-11 are pending. Claims 1, 3-8, and 10 are currently amended. Claims 9 and 12 are canceled.
In view of the amendment, filed 04/14/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 12/22/2021:
Claim objections
Claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d)
Claim rejections under 35 U.S.C. 102 as anticipated by Stengel

Claim Interpretation
In view of the amendment, claim 8 is no longer interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended claim 1, the term “mesh,” renders the claim indefinite. The term is not defined by the claim or in the specification, and one of ordinary skill in the art would typically associate the term “mesh” with a (e.g., triangular) 3D computer model rather than a scanning method. It is further unclear whether the term is intended to imply a pattern, continuity, or other features. The term was previously recited in (now canceled) claim 9 which was similarly rejected. Applicant’s arguments indicate a mesh size is otherwise known as a grid pattern (p. 3), however it is noted that the instant specification in [0014] and [0026] uses the term “grid” to refer to something different – more akin to a map of the surface generated as a result of the intensity detection. In the description, the same grid 16 is scanned with two different meshes. It appears the terms “grid” and “mesh” are used to mean different things (a map of the surface and something like a variable scanning parameter), and also being used interchangeably, leading to indefiniteness as to the intended meaning of the term.
In amended claim 1, the term “mesh size” renders the claim indefinite. The specification does not define or describe what is meant by “mesh size” – for example, an overall scan area, a spacing or distance between scan vectors or points, spacing in one dimension vs another, etc. As a result, the intended meaning of the limitation is unclear.
Amended claim 8 recites “the first grid” in line 4. There is insufficient antecedent basis for this limitation in the claim. A first grid has not been previously defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al., EP 3243583 A1 (of record) in view of Ekberg, US 2019/0160806 A1 (of record).

As to claim 1, Stengel discloses a method for operating an SLM system ([0011], [0031], [0040]-[0041]), comprising: 
a) Providing a construction space in the SLM system (positioning a base element, comprising a boundary surface, in a building section for generating a three-dimensional work piece [0031]), wherein the construction space comprises a component and a powder adjacent thereto (boundary surface and surrounding area (raw material powder) [0039]), wherein an upward facing surface of the construction space has regions that are formed by the component and other regions that are formed by the powder (boundary surface and surrounding area (raw material powder) [0039]; the base element and raw material powder make up the material irradiated by the radiation beam [0061]);
b) Scanning the upward facing surface with laser radiation emitted by a laser source (scanning the radiation beam over a predefined scanning field comprising at least part of the boundary surface of the base element [0031]; base element and powder make up the material irradiated by the radiation beam [0061]; irradiation unit comprising a laser source [0012]), wherein a power and a duration of action of the laser radiation are selected in such a way that the component and the powder are not melted (irradiation vectors of the scanning field are scanned by the laser beam under a very low power, and preferably the irradiated regions of the base element and raw material powder shall not be melted [0061]);
c) Detecting radiation that results from interaction of the laser radiation with the construction space (detecting electromagnetic radiation intensity of electromagnetic radiation emitted at a spot position of the radiation beam [0031) to locate regions of transition between the component and the powder (determining a position of the boundary surface based on detected radiation intensity [0031]), wherein the radiation is thermal radiation (thermal radiation emitted is directed to the detector [0021], [0055]); and
d) Inferring a position and dimensions of the component from the radiation detected in step c) (associating detected radiation intensity with position information indicative of a current position of the radiation beam, and determining a position of the boundary surface of the base element with regard to the scanning field [0031], [0039]; contour information of the boundary surface is generated [0069]).
Stengel discloses the scanning field can be arranged in any suitable pattern ([0060]) and does not limit a distance between irradiation vectors ([0037]). Stengel does not disclose in step b) using a first mesh size and in step d) further scanning the transition regions with laser radiation emitted by the laser source using a second mesh size that is finer than the first mesh size.
In the recited limitation, a “finer” mesh size is interpreted to mean scanning at a higher resolution (e.g., higher line or point density). The specification does not define the meaning of “mesh size.”
Ekberg teaches a method for analyzing a build layer in an additive manufacturing machine when forming a three-dimensional article layer-by-layer by successive fusion of selected areas of powder layers ([0002]). The method comprises the steps of radiating a top surface of the build layer by an energy beam, such as a laser beam, and detecting particles, or electromagnetic radiation ([0013]), emitted from the radiated portion of the build layer ([0007]-[0008], [0040]). The layer is scanned by moving the energy beam along a main path and simultaneously moving the energy beam back-and-forth across the main path in a meandering pattern ([0007], [0040]). For the scanning, the laser beam will transfer significantly less energy to the surface than the energy required for melting the powder ([0063]). Data from the detector can be further processed and utilized for different analyses, such as for creating images of the build layer surface for identifying defects or anomalies ([0064]).
The method comprises the step of moving the energy beam in alternating directions in parallel vectors crossing the main path, and preferably moving the energy beam in the parallel vectors being orthogonal to the direction of the main path ([0015]). Ekberg teaches that by sizing the vectors (scan lines) properly, only the area of interest has to be scanned; further, the vectors can be separated by a predetermined distance giving a detection resolution sufficient to identify important defects ([0015]). According to a further embodiment, the method comprises the step of moving the energy beam such that a previously melted and solidified section of the build layer is radiated for detecting particles, or electromagnetic radiation ([0013]), emitted; hereby, any defects or anomalies in a solid layer can be identified and actions taken if needed ([0018]). The scanning path can also be selected on the basis of and may substantially follow a boundary between a previously melted section and a non-melted section of the build layer ([0019]). In this way, the scanning can be directed to the most important parts of the build layer ([0019]).
The scanning paths depicted by Ekberg include the pattern 6 depicted in Fig. 1 repeatedly crossing a main path 5 over the entirety of the top surface of the solid material in the build layer 1 (Fig. 1, [0036], [0042]), as well as the pattern 16 depicted in Fig. 2 following a main path 15 selected on the basis of a boundary 20 identified in the build layer 11 (Fig. 2, [0048]). By scanning along the boundary, the scanning can be directed to the most important areas of the build layer since the occurrence of defects or anomalies tends to be relatively high close to a boundary ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scanning taught by Stengel to include further scanning a limited area focused on the identified boundary (i.e., at the transition regions), as taught by Ekberg. Doing so would provide the benefit of ensuring that areas with the highest potential for defects are located and analyzed. The scanning patterns taught by Ekberg also allow for re-scanning at higher resolution any previously identified defects at the boundary region.
Regarding a mesh size, both Stengel and Ekberg teach that the distance between scan vectors is a matter of choice based on the desired information, and Ekberg evidences that the distance determines a detection resolution ([0015], [0047]). As such, it would have been obvious to one of ordinary skill in the art to choose a mesh size in each step based on a desired detection resolution, and it would have been obvious to choose a mesh size in the latter step which is finer (i.e., smaller spacing between scan lines or points) in order to acquire higher resolution data in the area of interest. Both Stengel and Ekberg identify the boundary transition area as a particular area of interest.

As to claim 2, Stengel in view of Ekberg teaches the method as claimed in claim 1, and Stengel further teaches: e) identifying, on the basis of the dimensions, an area of the component arranged in the upward facing construction space in a three-dimensional computer model which includes the component (based on the detected electromagnetic radiation intensity and the position information, associating a position in a construction data set with a position in the building section [0031]; a position of the boundary surface in the construction data set can be associated with a position in a writing plane in the building section [0069]-[0070]).

As to claim 3, Stengel in view of Ekberg teaches the method as claimed in claim 2, and Stengel further teaches: f) applying at least one layer of the powder to the upward facing surface of the construction space (powder application device applies a raw material powder [0050]) and extending the component by selective laser melting of the powder using laser radiation in each of the layers (producing an additive element onto the base element [0040], by powder bed fusion using the irradiation unit [0041]) on the basis of the position and the area identified in the three-dimensional computer model (an additive boundary surface of the additive element matching the boundary surface of the base element by considering an association between the position in the construction data set and the position in the building section [0040], [0069]-[0070]).

As to claim 4, Stengel in view of Ekberg teaches the method as claimed in claim 3, and Stengel further teaches wherein the laser source is used for generating the laser radiation in step b) and step f) (same irradiation unit for generating the additive element as for determining the position of the boundary surface of the base element – for generating the additive element, the irradiation unit may apply a higher power than during the process of determining the position of the boundary surface of the base element [0029]). 

As to claim 6, Stengel in view of Ekberg teaches the method as claimed in claim 1 as set forth above. Stengel further states that in order to receive thermal radiation emitted at a spot position 13, the scanner unit 34 of the irradiation unit 18 directs thermal radiation emitted at a particular position to the optical detector 39 (Fig. 2, [0056]). 
While Stengel does not explicitly state the direction of the propagation of the detected radiation, the depiction of Fig. 2 discloses that at least the radiation propagating counter to an incidence direction of the laser radiation must be detected. The embodiment of Fig. 2 shows the scanner unit 34, which directs thermal radiation to the detector 39, positioned opposite (counter) to the point of incidence of the laser radiation 13 from the laser beam 22, such that the lens 35 to the scanner unit 34 would necessarily receive any part of the radiation propagating from spot 13 along the direction counter to the laser beam 22. 
Stengel therefore discloses that in step c), that part of the radiation which, emanating from a point of incidence of the laser radiation arranged on the upward facing surface of the construction space, propagates counter to an incidence direction of the laser radiation is detected.

As to claim 7, Stengel in view of Ekberg teaches the method as claimed in claim 1 as set forth above, and Stengel teaches that in order to receive thermal radiation emitted at a spot position 13, the scanner unit 34 of the irradiation unit 18 directs thermal radiation emitted at a particular position to the optical detector 39 (Fig. 2, [0056]). Stengel does not explicitly disclose that in step c), that part of the radiation which, emanating from a point of incidence of the laser radiation arranged on the upward facing surface of the construction space, propagates offset to an incidence direction of the laser radiation is detected.
Stengel teaches the detection device may be configured as a separate unit having its own scanner unit independent of the irradiation unit ([0057]). Stengel therefore teaches an apparatus capable of detecting that part of the radiation which propagates in any direction from the point of incidence of the laser radiation because the scanner unit which directs thermal radiation to the detector is movable independent of the position of the irradiation unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection step of Stengel so that that part of the radiation which, emanating from a point of incidence of the laser radiation arranged on the upward facing surface of the construction space, propagates offset to an incidence direction of the laser radiation is detected. With the movable scanner unit of the detection device taught by Stengel, radiation emitted in any direction can be detected and the size of the potential detection area is thus increased.

As to claim 8, Stengel in view of Ekberg teaches the method as claimed in claim 1, wherein, in step d), a grid of intensities of the radiation detected in step c) is formed (each detected intensity value can be associated with a corresponding position within the scanning field [0063]) and the regions of transition are determined by identifying gradients of the intensities in the first grid (intensity variations associated with different areas of the surface [0065], the controller can detect changes in the intensities by using a threshold analysis or other methods such as considering a first derivative of an intensity diagram [0066]). 

As to claim 10, Stengel in view of Ekberg teaches the method as claimed in claim 1 as set forth above. Stengel does not explicitly state the regions of transition lie in a same horizontal plane.
Stengel discloses that the base element is embedded in raw material powder in order to generate a powder layer substantially parallel to a surface of the substrate plate for performing the powder bed fusion process ([0062]). The surface of the substrate plate 102, and other supporting structures such as the apparatus plate 106 and carrier 16 (which may include the apparatus plate 106 [0050]), are depicted as parallel and horizontal in Figs. 1b and 2. Stengel further states that the scanning field is a two-dimensional field parallel to the surface of the substrate plate 102 and comprises at least the entire boundary surface of the base element ([0059]). The variation of radiation intensities between the boundary surface of the base element and the surrounding powder material is then evaluated after the scanning process ([0039]).
One of ordinary skill would understand that at the point the top surface is scanned so that variations between the boundary surface of the base element and the surrounding powder can be evaluated, the regions of transition lie in the same horizontal plane in order to allow for the next powder layer(s) to be applied parallel to the substrate plate as described. 
As the process repeats, upon fusing in the powder bed fusion process, the fused areas presumably remain in the same plane as the previously laid powder. The assumption is substantiated by the description of a writing plane and detection plane corresponding to the upmost powder layer ([0021]).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the regions of transition taught by Stengel lie in a same horizontal plane. Furthermore, one of ordinary skill would be motivated to ensure the regions and the other regions are in the same horizontal plane for stability during the construction process and uniformity of the scanning resolution across a layer surface.

As to claim 11, Stengel discloses an SLM system (apparatus 10, Fig. 2, [0011], [0050]), comprising: a construction space (building section in the form of a process chamber 12, Fig. 2, [0050]) and a laser source (laser source 24, Fig. 2, [0051]). The system is configured to carry out steps of the method as claimed in claim 1 which are indicated above as taught by Stengel ([0049]). As described for claim 1, Stengel does not disclose in step b) using a first mesh size and in step d) further scanning the transition regions with laser radiation emitted by the laser source using a second mesh size that is finer than the first mesh size.
As described for claim 1, Ekberg teaches multiple scanning steps, including separate scanning of a boundary region. Ekberg describes sizing the vectors suitably and that a separation distance between vectors can be chosen to give a sufficient detection resolution.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Stengel so that it is additionally configured to further scan a limited area focused on an identified boundary line (i.e., at the transition regions), as taught by Ekberg. Doing so would provide the benefit of ensuring the areas with the highest potential for defects are located and analyzed. The scanning patterns also allow for re-scanning at higher resolution any previously identified defects at the boundary region.
Regarding a mesh size, both Stengel and Ekberg teach that the distance between scan vectors is a matter of choice based on the desired information, and Ekberg evidences that the distance determines a detection resolution ([0015], [0047]). As such, it would have been obvious to one of ordinary skill in the art to choose a mesh size in each step based on a desired detection resolution, and it would have been obvious to choose a mesh size in the latter step which is finer (i.e., smaller spacing between scan lines or points) in order to acquire higher resolution data in the area of interest. Both Stengel and Ekberg identify the boundary transition area as a particular area of interest.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stengel in view of Ekberg, as applied to claim 1 above, and further in view of Kruth et al., US 2009/0206065 A1 (of record).

As to claim 5, Stengel in view of Ekberg teaches the method as claimed in claim 1. Stengel describes that the detector is sensitive for electromagnetic radiation in a wavelength region corresponding to thermal radiation emitted by a melting or sintering spot, and may be configured to detect thermal radiation in a predefined wavelength range ([0013]), however Stengel does not specifically disclose that the thermal radiation is detected at a detection wavelength which is different from the wavelength of the laser radiation. 
Kruth teaches a method and device for monitoring and controlling selective laser powder processing, such as SLM, used to produce three-dimensional objects from powder material (Abstract, [0002]-[0003]). The method taught by Kruth includes the steps of scanning a laser beam across a powder surface according to a given path and detecting electromagnetic radiation emitted by a moving observation zone on the powder surface, said moving observation zone comprising at least the incidence point of the laser beam on the powder surface, and adjusting the processing parameters of the laser beam or scanning steps in response to the detection signal obtained ([0050]-[0053]). The detection signal can be used for determining a geometric quantity of the melt zone and adjusting processing parameters in response ([0058]).  In a specific embodiment of the invention, the method comprises filtering out the laser wavelength from said electromagnetic radiation and/or selecting a specific part of the spectrum of the electromagnetic radiation by filtering ([0064]). The use of optical filters may have several advantages such as blocking the fraction of laser radiation that is reflected on the melt zone surface in order to reduce spectral distortions of the imaging lenses, or selecting a specific observation wavelength thereby improving the temperature sensitive according to Planck’s law of spectral radiation ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection step taught by Stengel to specify that the thermal radiation is detected at a detection wavelength which is different from the wavelength of the laser radiation as taught by Kruth, with the benefit of reducing spectral distortions from the reflected laser radiation, selecting a specific wavelength for observation, and improving temperature sensitivity.

Response to Arguments
Applicant argues (pp. 3-4) regarding claim rejections under 35 U.S.C. 102 that Stengel does not teach or suggest each and every limitation of (amended) claim 1. Applicant describes that Stengel alone does not teach or suggest limitations of claim 9 that have been added to claim 1.
In view of the amendment, claim rejections under 35 U.S.C. 102 as anticipated by Stengel have been withdrawn and new rejections under 35 U.S.C. 103 have been applied in the current Office Action. The concept of claim 9 which is incorporated into amended claim 1 was previously addressed to some extent with the teachings of Ekberg. As described above, Ekberg teaches multiple scan paths, including scanning the surface of a build layer as well as scanning along an identified boundary area, where defects tend to occur. It is noted that Stengel also described locating a boundary during the scanning and that a boundary has different intensity values than other areas of the surface (e.g., [0031], [0038]-[0039], [0059]-[0060], [0065]). Since the boundary is identified by the process of Stengel, it would have been obvious in view of Ekberg to further scan along the identified region and provide higher resolution data at this area of interest.
Applicant argues (p. 4), regarding the rejection of claim 5 under 35 U.S.C. 103 as unpatentable over Stengel in view of Kruth, that Kruth also does not teach or suggest the amended limitations of claim 1, and therefore Stengel and Kruth, alone or in combination, fail to teach or suggest each and every limitation of claim 1.
The arguments are not found persuasive. The limitations of amended claim 1 have been addressed with the teaching of Stengel in view of Ekberg as described above.
Applicant argues (pp. 4-5) regarding the rejection of claim 9 under 35 U.S.C. 103 as unpatentable over Stengel in view of Ekberg that Ekberg does not cure the deficiencies of Stengel. Applicant states that in Ekberg there is no teaching or suggestion of a first scan being made using a first mesh size to locate regions of transition between the component and the powder, and specifically Ekberg does not teach or suggest the first scan being used to determine the location of the boundary. Applicant continues that Ekberg does not teach or suggest performing the second scan in the regions of transition between the component and the powder using a finer mesh size, noting that the mesh or pattern shown in Fig. 2 of Ekberg is shorter in one direction but not finer in both directions and would therefore not provide information beyond that provided by the first scan. As such, Applicant argues that Stengel and Ekberg, alone or in combination, fail to teach or suggest each and every limitation of amended claim 1.
The arguments are not found persuasive. First, Stengel alone teaches locating regions of transition between the component and the powder (boundary). Regarding a mesh size, Ekberg teaches sizing the scan lines so that only the area of interest has to be scanned and that scan vectors can be separated by a predetermined distance giving a detection resolution sufficient to identify important defects ([0015]). Ekberg further teaches that the boundary area, which is separately scanned from the surface of the build layer, includes an important part of the build layer because the occurrence of defects or anomalies tends to be relatively high close to a boundary between solid material and powder ([0019]).  Accordingly, it would have been obvious in view of Ekberg to additionally scan the identified boundary area and to set the scan parameters, such as distance between scan vectors, accordingly in order to achieve a higher detection resolution at this more important area of the build plane. Both Stengel and Ekberg identify the boundary transition area as a particular area of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754